On behalf of the delegation of the Socialist
Republic of Viet Nam, I would like to extend our warmest
congratulations to you, Sir, upon your election as President
of the General Assembly at its fifty-third session. I am
convinced that under your wise guidance the work of this
session will be crowned with success.
I wish also to express our high appreciation to your
predecessor, Mr. Hennadiy Y. Udovenko, for his major
contribution during the fifty-second session, which
benefited from his effectiveness as President. I warmly
congratulate the Secretary-General, His Excellency
Mr. Kofi Annan, for his active contribution over the past
year to the activities of the United Nations and to the
reform process.
An eventful year has elapsed since the fifty-second
session. While undergoing the intense and unpredictable
impact generated by the unprecedented financial and
monetary crisis, the world community has had to face
tremendous challenges emerging out of tensions and
conflicts in many corners of the world, out of policies of
hegemony and imposition, and out of social injustice and
the growing gap between rich and poor countries. However,
peace, stability and cooperation for development continue
to mark the prevailing international trend; that trend derives
from the age-old aspirations of humankind and, above all,
from the pressing demand of all peoples in the face of
today?s swiftly changing and complex world. That
prevailing trend is becoming all the more established in a
world context of growing interdependence and of the
speedier pace of globalization and regionalization. This
situation also presents the international community with as
many challenges as opportunities. It must therefore be
emphasized that least developed and developing countries
are also confronted with considerable challenges, and that
the world?s development takes place in a context of various
closely linked factors that have reciprocal impacts.
In the light of the many important advances that have
been made in science and technology, no one can deny the
role played by developed countries. But the overall
development of the integrated global economy cannot
occur without the active participation of developing
countries, which account for the majority of the members
of the international community.
Globalization is characterized principally by the
rapid expansion of trade and economic relations and the
swift movement of capital at the international level. We
must nevertheless acknowledge that despite the twelve-
fold growth in the global volume of trade since the end of
the Second World War, the share of developing countries
registered just a modest increase while that of least
developed countries has been halved in the last two
decades and currently stands at 0.4 per cent of the total
value of international trade. Since the world?s capital
moves faster than trade grows, developed countries are
the principal beneficiaries of these resources, with the rest
going to a limited number of developing countries.
In an environment of economic opening up,
characterized by the growing liberalization of trade and
investment, developing countries — having
undercapitalized industries, less efficient management and
dilapidated equipment — have to confront unequal and
relentless competition in which absolute superiority is
enjoyed by countries that have advanced technologies at
their disposal and to multinational corporations whose
revenues are sometimes even higher than the gross
national product of some countries. Undoubtedly, this
cannot but cause concern to the developing and least
developed countries that are beginning their global and
regional economic integration.
Additionally, although the current financial and
monetary crisis began in East Asia, it is no longer an East
Asian phenomenon, but has spread like an oil slick to the
rest of the world and now resembles a dangerous storm
causing unpredictable losses across many countries in
different continents. This illustrates the negative side
effects of globalization and provides additional proof of
the fact that the greater the rate of globalization, the more
interrelated both developed and developing economies
become and the more they influence one another.
This situation calls for the international community?s
programme of action to include mutual cooperation
between the developed countries and developing and least
developed countries; and among countries that have
strong economies, international institutions and the
countries in crisis. It is only through this basic approach
of mutual assistance that developing countries and
27


countries in crisis will have an opportunity to join in the
efforts of the developed countries to overcome the problems
and make the global economy?s growth more stable, which
in the long run will benefit everyone. Obviously, such
cooperation and mutual assistance must be based on mutual
interest and respect. It can certainly be said that in a
situation of generalized crisis, going to someone else?s aid
means saving oneself.
We believe that in adopting this approach, developing
countries and countries in crisis should fully exploit their
own domestic strengths and mobilize their existing potential
to speed up and take advantage of international aid and
cooperation. As far as external aid is concerned, we believe
that the individual conditions of each recipient country
should be taken into account in order to avoid the
imposition of any remedy that might worsen its situation
and cause unforeseen effects to social stability.
Furthermore, we are convinced that in implementing these
measures to stimulate liberalization, attention should be
paid to the diversity of the global economy, as well as to
the heterogeneous nature of national and regional
economies. This is the only approach capable of ensuring
the efficiency of our cooperation, the beneficial quality of
our ties and our common prosperity.
In this light, we would like to express the following
hopes.
More than ever, developed countries should facilitate
access to their markets, accord most-favoured-nation status
to developing countries — especially those countries which
have been ravaged by the crisis or are suffering from its
consequences — and include them in the Generalized
System of Preferences. They should also support developing
and least developed countries.
It is more necessary than ever to maintain the level of
official development assistance. This is not only necessary
to halt the downward trend, but also for donor countries to
seek to reach the United Nations target of 0.7 per cent of
gross national product devoted to development by donor
countries. Moreover, this assistance is considered important
for developing countries because it allows them to
strengthen their energy resources and contributes to building
both their economic and social infrastructures, elements
which are essential for development and in order to attract
foreign investments.
The role of multilateral institutions — particularly that
of the United Nations — is very important in resolving the
long- and short-term problems of developing nations.
However, it is regrettable that United Nations assistance
to developing countries is continuing to decline. We
therefore welcome the adoption of measures by the
United Nations to improve the quality of its development
cooperation, as well as the initiative of the Secretary-
General to create a Development Account using the
savings realized from reductions in administrative costs.
The United Nations Development Programme
(UNDP), along with other international organizations and
bilateral and multilateral donors, is currently working to
find solutions to the urgent problems of developing and
least developed countries. Viet Nam has in recent years
benefited from their considerable assistance, which ranged
from restructuring the economy into a market economy to
specific activities in different areas of society, particularly
in the battle to eliminate famine and reduce poverty.
More recently, the effective support provided by the
Food and Agriculture Organization of the United Nations
(FAO) through the implementation of a tripartite
agricultural cooperation mechanism agreed among FAO
itself, Viet Nam and certain African countries has yielded
encouraging results. We hope that on the basis of that
experience, the United Nations will focus more on
development issues and create conditions that are more
favourable for providing assistance to the developing and
less developed countries.
In recent years, we have witnessed the formation and
expansion of linkages among countries at the regional,
interregional, intercontinental and global levels. These
multi-level linkages among States also give rise to
favourable conditions for all nations to exploit their
comparative advantages, and they give impetus to
increased mutual assistance among various partners,
which leads to more equitable and sustainable growth
within each region as well as among regions.
Peace, stability and development are closely
interrelated, like companions on the road to prosperity.
Our own experience has taught us that a peaceful
environment and political and social stability are
indispensable for a nation to devote itself to achieving
economic development. In turn, a more developed
economy and improved living standards help strengthen
political and social stability and thus preserve peace.
Two opposing tendencies have characterized the
world security situation since the fifty-second session. On
the one hand, numerous events have shown a continuing
trend of peace and improved relations among countries,
28


as evidenced by fact that the peaceful settlement of certain
decades-long conflicts is under way and that relations
among nations, including major Powers, continue to
improve. On the other hand, we are witnessing on a daily
basis bloodshed and confrontation in many regions, from
the Middle East to Africa, from the Balkans to South Asia,
and so on.
The arms race continues unabated. One terrorist act
follows on the heels of another. The list of countries to be
“punished” is not getting any shorter, and the direct victims
continue to be the elderly and women and children. Our
planet is thus not yet out of the reach of the Damocles
sword of insecurity.
The painful lessons of the twentieth century — a
century replete with conflicts and wars, including the two
World Wars, which claimed tens of millions of lives — and
the burning desire of humankind for a better life on the eve
of the new century require that we all redouble our efforts
to achieve a solid and lasting peace.
In today?s world, such a peace will be achieved only
if every people and every State — large or small, rich or
poor, wherever its location — make every effort in jointly
working towards it. Such a peace can be achieved only if
it is based on a strict observance in international relations
of the principle of respect for independence, sovereignty
and territorial integrity; non-intervention in one another?s
internal affairs; the non-use or threat of use of force; and
sanctions.
Such a peace will be established only when the goal
of total disarmament is achieved, first and foremost through
the elimination of weapons of mass destruction. In this
spirit, all States must put an end to the production, testing,
stockpiling, proliferation, use or threat of use of these
weapons.
South-East Asia, as an integral part of the planet, is
affected by current global developments. In these last 50
years, it has been a hotbed of conflicts and disputes and the
scene of numerous bloody wars and crises. But today
South-East Asia?s luck is changing, and an atmosphere of
peace, stability and cooperation for development prevails.
The membership of the Association of South-East
Asian Nations (ASEAN) has increased, bringing it closer to
its goal of 10 member countries and helping to put an end
to the region?s historical divisions. The South-East Asia
Nuclear-Weapon-Free Zone Treaty has been signed.
Nevertheless, problems remain, including sovereignty
disputes in the South China Sea, that must be resolved in
order to ensure peace and stability for all countries in the
region. We believe, however, that tensions can be avoided
if all parties concerned practise self-restraint; refrain from
aggravating the situation; ensure freedom of international
maritime transportation; settle their disputes through
negotiation on the basis of respect for international law,
particularly the 1982 United Nations Convention on the
Law of the Sea; and, in the immediate future, seek to
identify patterns of cooperation acceptable to all sides.
This is in line with the all-out efforts by the countries of
the region to build neighbourly relationships of friendship
and cooperation based on the principle of mutual respect.
In this spirit, as Cambodia?s immediate neighbour,
we welcome the success beyond expectations of the
Cambodian elections last July, which were recognized to
be free and fair by the entire international community.
We sincerely hope that this will lead to the early
formation of a new government in Cambodia that will set
the Cambodian people on the road to building and
developing their country in conditions of peace and
stability.
Regrettably, East Asia in general and South-East
Asia in particular, reputed in past decades to be the
world?s most dynamic economic growth area, are
suffering an unprecedentedly serious crisis. This has led
certain people hastily to declare the demise of the miracle
of the East Asian development model and even go so far
as to reject “Asian values”. I would humbly suggest that
such views are groundless. Indeed, the current crisis in
East Asia is neither the first nor the last in the history of
the market economy. Although some errors were made,
the East Asia and South-East Asia development model
has already provided quite a few valuable experiences and
useful lessons.
Are not the virtues of studiousness, industriousness,
thrift, intelligence, creativity and caring for one another
eternal and universal values? Moreover, there remain
substantial economic foundations, unique cultures and the
achievements of the people of the region realized thanks
to their hard work and creativity — not to mention other
positive factors, such as the region?s abundant natural
resources, large internal market and major role in world
politics and economics.
The existence and growth of the Association of
South-East Asian Nations (ASEAN) has been another
positive factor in the development of South-East Asia.
Despite difficulties and challenges, ASEAN continues to
29


become more unified, promote cooperation and play an
active role in Asia and the Pacific and the world, not only
through intensive interactions with dialogue partners and
other international and regional organizations, but also by
means of its vigorous work in different multilateral forums:
the ASEAN Regional Forum, the Asia/Europe Meeting, the
Asia-Pacific Economic Cooperation, the Non-Aligned
Movement and the United Nations itself.
After successfully hosting the seventh summit of the
French-speaking community in November 1997, Viet Nam
has the great honour to again play host — this time to the
sixth ASEAN Summit, which will be held in Hanoi this
December. The Summit, whose theme will be strengthening
unity and broadening cooperation for a South-East Asia of
peace, stability and balanced development, will adopt the
Hanoi declaration and plan of action, which will guide
South-East Asia as it enters the next century.
As a result of the factors I have outlined, we are
firmly convinced that South-East Asia will soon overcome
its difficulties and regain its previous pace of growth, and
that the international community will continue to regard the
region as a promising and reliable partner.
To build peace and promote development, it is
urgently important to reform the United Nations, to make
it more democratic and better adapted to confront the
profound changes that have taken place in the world in the
50 years since the Organization was founded. We all agree
that it is essential to reform the Security Council so that it
will be more democratic, more transparent and more
accountable to the General Assembly, the biggest and most
representative forum of the community of nations. Viet
Nam and its Non-Aligned Movement partners are
committed to the position that the developing countries
should be represented in the Security Council through
permanent membership. In view of the legitimate interests
of potential candidates, Viet Nam will support the rotation
formula if a majority of countries accept it. Our country
also supports the proposed limiting of the right of the
veto — prior to abolishing it — to decisions relating to
issues provided for under Chapter VII of the Charter.
This year the international community will celebrate
the fiftieth anniversary of the Universal Declaration of
Human Rights. We have always regarded the Declaration
as a great achievement of the world?s peoples in their long
struggle for fundamental rights, the most important of
which are the right to live in peace, independence,
prosperity and happiness, and with social justice, and the
right to self-determination. It is unfortunate that the issue of
human rights has sometimes been twisted to serve as a
pretext for intervening and interfering in other countries?
affairs. In this regard, Viet Nam greatly appreciates the
position the Non-Aligned Movement expressed in the
Durban Declaration, during its recent twelfth summit
meeting, that human rights should not
“be used as a political instrument for interference in
internal affairs. ... They require an environment of
peace and development, respect for sovereignty,
territorial integrity and non-interference in the
internal affairs of States. Socio-economic rights,
including the right to development, are inextricably
part of real human rights.”
Having suffered humiliation under foreign domination,
having been ridiculed and having sacrificed innumerable
lives in order to regain their human rights and dignity,
our people will spare no effort to hold on to the
fundamental rights they have regained.
To achieve the objective of becoming a prosperous
people, a strong State and a just and developed society,
the Vietnamese people are, and will remain, resolved to
pursue their policy of renewal and to industrialize and
modernize the country. To do this and promote peace,
cooperation and development, Viet Nam will continue to
pursue its foreign policy in support of independence,
sovereignty, openness, multilateralism, diversification of
foreign relations, and gradual global and regional
integration. Thus Viet Nam will always be an active
member of international and regional organizations. It will
continue to contribute to the United Nations efforts for
peace and development, particularly in its capacity as a
newly elected member of the Economic and Social
Council.
Humanity enters the new millennium with earnest
hopes for a better and more prosperous life. At this
historic turning point, we expect the United Nations to
make greater efforts to achieve lasting peace and a
climate of international cooperation supportive of the
development of every nation. Viet Nam will spare no
effort to contribute fully to the achievement of that lofty
goal.












